  Case 19-31665       Doc 25     Filed 02/24/20 Entered 02/24/20 09:20:56           Desc Main
                                   Document     Page 1 of 6



              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE:                                       )       Chapter 7
                                             )
ELIZABETH SOLANO,                            )       Case No. 19-31665
                                             )
       Debtor.                               )       Hon. Judge: Cassling

                                     NOTICE OF FILING

The following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
David Leibowitz, Chapter 7 Trustee of Debtor’s Estate: dleibowitz@lodpl.com

The following persons or entities who have been served via first-class U.S. mail:
Elizabeth Solano, 348 E. Norman Lane, Wheeling, IL 60090
David Leibowitz, Chapter 7 Trustee, Law Offices of David P. Leibowitz, LLC, 53 West Jackson
Boulevard, Suite 1115, Chicago, IL 60604


Please take notice that I filed the attached Response to Amended Trustee’s Objection to
Exemption, on February 24, 2020.



                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before February 24, 2020, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: February 24, 2020                   /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
     Case 19-31665      Doc 25     Filed 02/24/20 Entered 02/24/20 09:20:56             Desc Main
                                     Document     Page 2 of 6



                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE:                                          )       Chapter 7
                                                )
ELIZABETH SOLANO,                               )       Case No. 19-31665
                                                )
         Debtor.                                )       Hon. Judge: Cassling

         RESPONSE TO AMENDED TRUSTEE’S OBJECTION TO EXEMPTION

         NOW COMES the Debtor, Elizabeth Solano, by and through her attorneys, David M.

Siegel & Assoc., LLC, to respond to the Amended Trustee’s Objection to Exemption, filed by

David Leibowitz, as Chapter 7 Trustee, and in support thereof states as follows:

                               Factual and Procedural Background

1)       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2)       Debtor filed a petition for relief under Chapter 7 of Title 11 USC on November 6, 2019.

David P. Leibowitz was appointed Trustee in this case.

3)       Debtor’s §341 Meeting of Creditors was held on January 3, 2020.

4)       Shortly after the meeting, Trustee Leibowitz filed a report that he believed there were

assets to be administered in Debtor’s bankruptcy estate. See Docket Number 15.

5)       Trustee Leibowitz also notified Debtor’s counsel that he would be sending a tax refund

intercept request to the IRS for the Debtor’s 2019 refund.

6)       Upon learning this, Debtor filed her 2019 federal tax return. A copy of this tax return was

provided to Trustee Leibowitz via electronic mail on January 20, 2020.

7)       Based on the tax return Debtor filed, she is expecting a refund of $8,458.00. The refund

Debtor is expecting to receive is broken down as follows: a $762.00 refund due from the Child

Tax Credits (CTC), a $3,135.00 refund due from the Earned Income Credit (EIC), a $4,200.00
     Case 19-31665     Doc 25     Filed 02/24/20 Entered 02/24/20 09:20:56           Desc Main
                                    Document     Page 3 of 6



refund due from the Additional Child Tax Credit (ACTC), and $361.00 due from over-

withholding.

8)       Debtor had a total income of $35, 265.00 for the year of 2019.

9)       Debtor’s counsel subsequently amended Debtor’s Schedules A, B, and C to account for

the refund that Debtor is expecting. See Docket Number 18.

10)      Debtor claimed the combined CTC and ACTC of $4,962.00 and the EIC as exempt as

public assistance under 735 ILCS 5/12-1001(g)(1).

11)      After the amended schedules were filed, the Debtor still has $2,899.00 remaining in her

Wildcard exemption under 735 ILCS 5/12-1001(b). See generally Docket Number 18.

12)      After seeing the amended schedules filed for the Debtor, Trustee Leibowitz filed an

objection to the claimed exemptions. Trustee Leibowitz objects that the claimed exemption for

the CTC can be claimed as a public assistance benefit under 735 ILCS 5/12-1001(g)(1).

13)      Debtor respectfully requests that this Court deny Trustee’s Leibowitz’s objection.

                                          Legal Standard

14)      Judge Cox in In re Vazquez ruled that CTC is exempt under 735 ILCS 5/12-1001(g)(1).

In re Vazquez, 516 B.R. 523 (Bankr. N.D. Ill. 2014).

15)      Judge Cox mainly based her decision on the fact that the CTC is actually a refundable tax

credit. Id. at 527. See also 26 U.S.C. §24(d).

16)      “Trustee Leibowitz's assertion that the credit taken by the Debtor is nonrefundable and

therefore not eligible for an exemption may be based on the law as it existed in 2003 (as

explained in the 2003 Koch opinion).” However, there have been changes to tax law that have

made the CTC refundable. Id. at 526 – 527. (Citing Margot L. Crandall–Hollick, The Child Tax
  Case 19-31665        Doc 25     Filed 02/24/20 Entered 02/24/20 09:20:56             Desc Main
                                    Document     Page 4 of 6



Credit: Current Law and Legislative History, Congressional Research Service, March 25, 2013

(www.crs.gov, 7–5700, R41873)).

17)    The Tax Cuts and Jobs Act of 2017 further increased the refundability of the CTC, up to

$1,400.00 per child. 26 U.S.C. §24(d).

18)    Judge Cox also reasoned that since the Illinois legislature did not define “public

assistance benefit” as it is used in 735 ILCS 5/12-1001(g)(1), courts should not make a policy

decision and limit the definition public assistance solely to those families with limited means. In

re Vazquez, 516 B.R. 523, 527-528 (Bankr. N.D. Ill. 2014).

19)    Judge Cox stated, “[p]ublic assistance comes in many forms, often to persons and

institutions of substantial means. Until Congress amends the Bankruptcy Code (or Illinois limits

the public assistance benefit exemption to refundable assistance) this Court will refrain from

making that policy choice.” Id. at 528.

20)    Lastly, Judge Cox stated that “[t]he discussion of debtors' relative affluence in Koch and

Hardy as determinative of whether an exemption can be claimed is not the most persuasive way

to deal with the interplay of federal and state statutes. The state legislatures should decide the

parameters and limits of the exemptions they allow.” In re Vazquez, 516 B.R. 523, 528 (Bankr.

N.D. Ill. 2014).

21)    In support of his objection to Debtor’s claim of exemptions, Trustee Leibowitz cites

Central District and Southern District Illinois Bankruptcy Court decisions ruling that the CTC is

not exempt, In re Woodside and In re Manuel. See Docket Number 20.

22)    “Refundability is the key distinction. A purpose to benefit needy or lower income

families is what distinguishes government benefits that can legitimately be classified as public

assistance from those benefits that cannot be so classified. Moreover, the term public assistance
  Case 19-31665        Doc 25      Filed 02/24/20 Entered 02/24/20 09:20:56          Desc Main
                                     Document     Page 5 of 6



implies the use of government funds or resources. Since the nonrefundable CTC facilitates a

refund only of funds the taxpayer previously paid in, while the refundable ACTC pays out

general revenues, only the ACTC may properly be characterized as public assistance.” In re

Woodside, 538 B.R. 518, 526 (Bankr. C.D. Ill. 2015).

23)     The Court in In re Manuel based their decision mainly on the Woodside decision and

stated “that ‘[r]efundability is the key distinction.’” In re Manuel, Case No. 17-60450, 6 (Bankr.

S.D. Ill. Oct. 2, 2018) (citing In re Woodside, 538 B.R. 518, 526 (Bankr. C.D. Ill. 2015)).

24)     The Courts in Vazquez, Woodside, and Manuel do all agree that the ACTC and EIC is

exempt under the 735 ILCS 5/12-1001(g)(1). See generally In re Vazquez, 516 B.R. 523 (Bankr.

N.D. Ill. 2014); In re Woodside, 538 B.R. 518 (Bankr. C.D. Ill. 2015); In re Manuel, Case No.

17-60450 (Bankr. S.D. Ill. Oct. 2, 2018).

                                              Argument

25)     Debtor respectfully asks this Court to follow the standard set by Judge Cox in Vazquez.

26)     The decisions in Woodside and Manuel state that the refundability of a tax credit is a key

distinction in determining whether a tax credit is a public assistance.

27)     As seen by the Tax Cuts and Jobs Act of 2017, Congress increased the refundability of

the CTC, paying an even greater refund to those that are in need of it.

28)     Generally speaking, the CTC lowers the amount of income tax a taxpayer is required to

pay. However, if the taxpayer’s CTC is higher than the amount of income tax owed, the Internal

Revenue Service would pay the remainder of the CTC to the taxpayer.

29)     A debtor receiving a refund that is due to the CTC would then be allowed to exempt it as

a public assistance according to the decisions in Woodside and Manuel since those cases stressed

that the refundability of the credit is the key distinction.
  Case 19-31665      Doc 25     Filed 02/24/20 Entered 02/24/20 09:20:56             Desc Main
                                  Document     Page 6 of 6



30)    Also, if the legislature intended to put a limit on who could claim the public assistance

benefit under 735 ILCS 5/12-1001(g)(1), they would have. The legislature put restrictions on

other exemptions throughout 735 ILCS 5/12-1001 but not in 735 ILCS 5/12-1001(g)(1).

31)    Debtor is also a below median income debtor with three children to provide for. Debtor

made a total $35, 265.00 in 2019. Debtor needs her refund to help provide for her family.

                                 Alternative Relief Requested

32)    If this Court finds the CTC is not exempt as public assistance under 735 ILCS 5/12-

1001(g)(1), then Debtor respectfully asks for time to amend her schedules to protect the CTC

with her wildcard exemption.



       WHEREFORE, the Debtor, ELIZABETH SOLANO, prays that the Court overrule the

Amended Trustee’s Objection to Exemption, and any other relief that this Honorable Court

deems fair and proper.


                                                     Respectfully Submitted,

                                                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                     Attorney for the Debtor

David M. Siegel & Associates, LLC
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
